PER CURIAM.
Appellant, Alfred Randolph, was tried by jury and convicted of two counts of petit theft and one count of grand theft. His case was assigned to the Fifteenth Judicial Circuit’s special habitual felony offender division of the circuit court. Appellant was declared an habitual felony offender and sentenced to ten years in state prison on the grand theft charge and to sixty days for each of the petit theft counts. In accordance with Hartley v. State, 650 So.2d 1044 (Fla. 4th DCA 1995), we affirm appellant’s conviction, but vacate the ten year sentence for grand theft and remand for re-sentencing before a different *1052trial judge. We have considered the other issues raised by appellant and find no error.
POLEN, FARMER and STEVENSON, JJ., concur.